Gil v Margis Realty LLC (2020 NY Slip Op 03089)





Gil v Margis Realty LLC


2020 NY Slip Op 03089


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Renwick, J.P., Richter, Manzanet-Daniels, Singh, Moulton, JJ.


11584 162588/15

[*1]Angeni Gil, et al., Plaintiffs-Appellants,
vMargis Realty LLC, et al., Defendants-Respondents.


Ginarte Gallardo Gonzalez & Winograd, LLP, LLP, New York (Timothy Norton of counsel), for appellants.
Gennet, Kallmann, Antin, Sweetman & Nichols, P.C., New York (Alan L. Korzen of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered April 26, 2019, which granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff Angeni Gil was injured when, while descending the right side of the exterior staircase of the subject premises, she slipped and when she tried to grab onto a handrail, there was no right-sided handrail. A triable issue of fact thus exists as to whether the absence of a required handrail on that side of the staircase was a proximate cause of the accident (see Sanchez v Irun, 83 AD3d 611 [1st Dept 2011]; Alvia v Mutual Redevelopment Houses, Inc., 56 AD3d 311 [1st Dept 2008]). Defendants' argument that the missing handrail on the right side of the staircase did
not proximately cause plaintiff's fall since she chose not to use the available left-side handrail, is directed to the issue of comparative negligence (see Penge v Board of Educ. of City of N.Y., 10 AD3d 251, 252 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK